Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 & 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Upon review the IDS filed on 1205/2019 & 12/16/2020 including the Incoming Writing Opinion ISR, 237 filed on 12/05/2019 which included the disclose documents considered to be relevant such as: DE 102015220615 A1; DE 102004027954 A1 & DE 19738836 A1 (which they all have the same assignees and inventors as the instant application) and further extensive search (see CPC/East searches attached), no other 

In terms of claim 1, the prior art of record does not teach alone or in combination of “the rotational angle sensor has a measuring range which is given by the quotient of 360° and an integer natural number; wherein the receiver coils substantially completely enclose the axis of rotation in a circumferential direction,  each receiver coil formed by a plurality of adjacent partial windings oriented in opposite directions with respect to the direction of current flow, wherein each partial winding with respect to a radial direction that extends outwards from the axis of rotation, is formed from sections of at least two circular-arc-shaped conductor tracks curved to the left and two circular arc shaped conductor tracks curved to the right, wherein all conductor tracks curved to the left and all conductor tracks curved to the right have the same radius of and extend between two concentric circles around the axis of rotation, wherein the two concentric circles include a first circle with a first radius and a second circle with a second radius a third circle is located concentric with the first circle 94 and has a third radius given by the mean value of the first radius and the second radius, wherein a first circular-arc-shaped conductor track curved to the right passes through three points, including: a first point which lies on the first circle, a second point which lies on the third circle and is rotated with respect to the first point in the circumferential direction by a quarter of the measuring range, and a third point which lies on the second circle and is rotated with respect to the first point in the circumferential direction by half the measuring range,  wherein the other circular arc  shaped conductor tracks curved to the right are derived from the preceding first circular-arc-shaped conductor track curved to the right by a rotation about the axis of rotation in the circumferential direction by half the measuring range, and wherein the conductor tracks curved to the left are obtained by reflections of the conductor tracks curved to the right, in each case along a radial line which extends from the axis of rotation through the intersection point of the respective conductor track curved to the right with the third circle.”

In terms of claim 12, the prior art of record does not teach alone or in combination of “the receiver coils substantially completely enclose the an axis of rotation in a circumferential direction each receiver coil is formed by a plurality of adjacent partial windings oriented in opposite directions with respect to the direction of current flow, wherein each partial winding with respect to a radial direction  that extends outwards from the axis of rotation, is formed from sections of at least two circular-arc-shaped conductor tracks curved to the left and two circular-arc-shaped conductor tracks curved to the right, wherein all conductor tracks curved to the left and all conductor tracks curved to the right have the same radius of and extend between two concentric circles around the axis of rotation, wherein the two concentric circles include a first circle with a first radius and a second circle with a second radius  a third circle  is located concentric with the first circle and has a third radius given by the mean value of the first radius and the second radius wherein a first circular arc shaped conductor track curved to the right passes through three points, including a first point which lies on the first circle, a second point which lies on the third circle and is rotated with respect to the first point in the circumferential direction by a quarter of the measuring range, and a third point which lies on the second circle and is rotated with respect to the first point in the circumferential direction by half the measuring range, wherein the other circular-arc-shaped conductor tracks curved to the right are derived from the preceding first circular-arc-shaped conductor track curved to the right by a rotation about the axis of rotation in the circumferential direction by half the measuring range, and wherein the conductor tracks curved to the left are obtained by reflections of the conductor tracks curved to the right, in each case along a radial line which extends from the axis of rotation through the intersection point of the respective conductor track curved to the right with the third circle.”

Claims 2-11 are allowed because of at least due to their dependencies.
Although the CPC/East search provides Frese (U.S. 2017/0160101 A1) discloses a sensor arrangement is configured to detect rotational angles on a rotating component in a vehicle. The rotating component is coupled to at least one measurement transmitter which generates at least one piece of angle information in connection with at least one measurement sensor in order to determine the rotational angle of the rotating component. A first measurement transmitter and a first measurement sensor form a first angle sensor which generates first angle information that is dependent on the rotational movement of the rotating component, and a second measurement transmitter and a second measurement sensor form a second angle sensor which generates second angle information that is dependent on the rotational movement of the rotating 

    PNG
    media_image1.png
    427
    467
    media_image1.png
    Greyscale

Hoffmann et al. (U.S. 2019/0219421 A1) discloses a displacement sensor comprises a magnetic field source generating a magnetic field and a magnetic field sensor arrangement adapted to contactless detect a relative position of the magnetic field source with respect to the magnetic field sensor arrangement. The magnetic field sensor arrangement includes a first magnetic field sensor adapted to generate a first position signal and a second magnetic field sensor adapted to generate a second position signal. Each of the first magnetic field sensor and the second magnetic field sensor has a magnetic field probe adapted to detect a magnetic flux density of the magnetic field, an evaluation unit for evaluating an output signal of the magnetic field probe, and a communication interface for emitting and receiving a plurality of communication signals. The first magnetic field sensor and the second magnetic field 


    PNG
    media_image2.png
    242
    570
    media_image2.png
    Greyscale


However, both Hoffmann & Frese and all of the disclose documents considered to be relevant such as: DE 102015220615 A1; DE 102004027954 A1 & DE 19738836 A1 do not disclose the above mentioned allowable limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 10, 2021.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866